ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER ASKING FOR AN OPINION CONCERNING PARTICIPATION BY STUDENTS OF THE SWEETWATER SCHOOL DISTRICT AS EXHIBITORS IN COUNTY FAIRS.
IT IS NOT NECESSARY TO RESPOND TO YOUR QUESTION WITH AN OFFICIAL OPINION BECAUSE A PREVIOUS OPINION OF THE ATTORNEY GENERAL ADDRESSES THIS PRECISE ISSUE AND THE LANGUAGE OF THE CONTROLLING STATUTE, 2 O.S. 99, IS CLEAR AND UNAMBIGUOUS. SECTION 99 STATES AS FOLLOWS:
  "RESIDENTS OF ANY SCHOOL DISTRICT WHICH OVERLAPS INTO ANY OTHER COUNTY SHALL BE ELIGIBLE TO EXHIBIT THEIR PRODUCTS AT THE FAIRS IN THE COUNTY IN WHICH THE SCHOOL DISTRICT IS LOCATED."
THEREFORE, STUDENTS ATTENDING SWEETWATER SCHOOL DISTRICT WOULD BE ELIGIBLE TO PARTICIPATE AS EXHIBITORS IN BOTH BECKHAM AND ROGER MILLS COUNTY FAIRS.
FOR YOUR INFORMATION, I HAVE ALSO ENCLOSED THE PREVIOUS ATTORNEY GENERAL OPINION NO. 68-291, WHICH ADDRESSED THE SAME QUESTION.
(THOMAS L. SPENCER)